Exhibit 10.17

SECOND AMENDMENT TO THE

USPI GROUP HOLDINGS, INC.

2007 EQUITY INCENTIVE PLAN

This Second Amendment (this “Amendment”) is entered into to be effective as of
February 21, 2013 (the “Effective Date”). All capitalized terms used but not
defined herein shall have the meaning ascribed to such terms in the USPI Group
Holdings, Inc. 2007 Equity Incentive Plan (as amended, the “Plan”).

WITNESSETH:

WHEREAS, USPI Group Holdings, Inc., a Delaware corporation (the “Company”), has
adopted the Plan to advance the interests of the Company by providing for the
grant to Participants of Awards.

WHEREAS, pursuant to Section 9 of the Plan, the Administrator may amend the
Plan;

WHEREAS, Section 4(a) of the Plan initially provided that a maximum of
20,145,458 shares of Stock may delivered in satisfaction of Awards under the
Plan;

WHEREAS, the First Amendment to the Plan increased the maximum shares of Stock
that may be delivered in satisfaction of Awards under the Plan to 20,726,523;
and

WHEREAS, the Administrator again desires to amend Section 4(a) of the Plan as
set forth in this Amendment.

NOW, THEREFORE, the Plan is hereby amended, effective as of the Effective Date,
as follows:

1. The first sentence of Section 4(a) of the Plan is hereby amended in its
entirety to read as follows: “A maximum of 26,630,457 shares of Stock may be
delivered in satisfaction of Awards under the Plan.”

2. Except as modified by this Amendment, the Plan shall continue to read in its
current state.

IN WITNESS WHEREOF, the undersigned, being the duly elected Secretary of the
Company, hereby certifies that this Amendment was adopted by the Administrator
on the Effective Date.

 

USPI GROUP HOLDINGS, INC. By:  

/s/ John J. Wellik

Name:   John J. Wellik Title:   Secretary